UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

PPE Supplies, LLC

 

vs Plaintiff(s), Case No.:21-cv-00144-CVE-JFJ
Khan Enterprises General Trading Company, et al. AFFIDAVIT OF SERVICE
Defendant(s),
STATE OF WASHINGTON :
COUNTY OF KING ss.

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein mentioned was a
resident of the United States, over the age of eighteen years, not a party to or interested in the above entitled action and competent
to be a witness therein.

That on 4/6/2021 at 12:45 PM at the address of 4223 W Lake Sammamish Pkwy NE, Redmond, within King County, WA, the
undersigned duly served the following document(s): Summons; Complaint; Corporate Disclosure Statement; Entry of Appearance
(Margo E. Shipley); Entry of Appearance (William W. O'Connor) in the above entitled action upon Troy Nishikawa, by then and
there personally delivering 1 true and correct set(s) of the above documents into the hands of and leaving same with Troy Nishikawa.

Physical description of person served: Gender: Male | Skin Color: Asian | Age: 55 | Height: 5' 10" | Weight: 170 | Hair: Black

 

DATE: 4/7/2021

 

Los sen
rocess Server

TOTAL: $ 56.40 S
oo
L,

 
          
 

; AY Wh it (
OM KNogtn,
Sin, ©, Sub n before me, a Notary Public, this

  
 
 
 
 
 
 

   

tary Public

Zhevi D.M. Knopp, No
§ on: 3/11/2024

* My Commission exp!

AFFIDAVIT OF SERVICE 401762 PAGE 14

 
